Citation Nr: 1206408	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected headaches associated with posttraumatic stress disorder (PTSD), to include entitlement to total disability rating due to individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for headaches secondary to PTSD and assigned a 10 percent rating.  The Veteran is appealing for a higher rating. 

The Veteran testified at an August 2009 Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  The hearing transcript has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule another VA examination 

In January 2010, the appeal was remanded for further development to include obtaining additional VA treatment records and scheduling a VA examination to assess the nature and severity of the Veteran's service-connected headaches.  The VA treatment records were associated with the claims file; however, the VA examination was scheduled twice and each time the Veteran failed to report.  

The Board notes that copies of the notice letters sent to the Veteran for each examination are in the file.  The VA examinations were scheduled for April 2011 and May 2011, and both letters were sent to a Post Office Box.  However, an August 2011 letter from the coordinator at a transitional living facility for veterans reflects that the Veteran was currently residing there, which is in a different city from the Post Office Box.  Thus, the Board presumes there is no connection between the two addresses.  It is not clear when the Veteran entered the facility, but the Board notes that the Veteran's case has been advanced on the docket due to financial reasons, including homelessness.  Given the above facts, the Board finds it likely that the Veteran did not receive either notice of the VA examination.  Therefore, the Board determines that there is good cause for scheduling another VA examination to assess the current nature and severity of his service-connected headaches.  See 38 C.F.R. § 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be scheduled for a VA examination to determine the current severity of his service-connected headaches associated with PTSD.  The claims folder must be provided to the examiner for review in connection with the examination, and the examination report should reflect that such review occurred.  To the extent practicable, the examiner should distinguish between symptoms possibly associated with a head trauma (concussion) sustained in February 2009 as opposed to the service-connected disability headaches associated with PTSD.  If no distinction can be made, the examiner should so state.
2. The examination notice should be sent to the most recent address on record, currently the transitional facility represented on the August 2011 letter.  A copy of the letter should also be sent to the Veteran's representative, The American Legion.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report, to include the denial of his claim.  See 38 C.F.R. § 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the last known address.

3. After completing the above actions, the RO should conduct any other development indicated by any response received as a consequence of the action taken in the preceding paragraphs. 

When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence and the initial rating claim for should be readjudicated, to include consideration of whether the criteria the Veteran meets the criteria for entitlement to a TDIU rating.  The RO should also adjudicate the reasonably raised claim for TDIU unless that claim is specifically withdrawn by the Veteran.  If the benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



